DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, Species 2, as shown in FIG. 2, in the reply filed on March 26, 2021 is acknowledged. 
Amendment filed October 07, 2021 is acknowledged. New Claims 28-29 have been added.  Claim 11 has been cancelled.  Claims 1-2, 7-9, 12-13 and 25-27 have been amended. Claims 1-10, 12-13 and 21-29 are pending.
However, claim 3 recites: the semiconductor device package of claim 1, wherein the dielectric layer and the support layer includes a photosensitive material. 
The limitations of claim 3 is directed to non-elected Species 1, as shown in FIG. 1. 
 Therefore, claims 3-4 are withdrawn from consideration.
 
Action on merits of claims 1-2, 5-10, 12-13 and 21-29 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an antenna element penetrates the first substrate and electrically connected to second substrate -4-4810-4522-1858.1Atty. Dkt. No. 102351-1342A01727/US8749through a conductive element”  (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "Dk of the material of the foaming agent is equal to or less than 3, and Df of the material of the dielectric material is equal to or less than 0.001".  
There is insufficient antecedent basis for this limitation in the claim.

   
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 13 and 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIAO et al. (US. Pub. No. 2016/0218072) of record.
With respect to claim 1, LIAO teaches a semiconductor device package as claimed including: 
a first substrate (410) having a first surface (bottom) and a second surface (top) opposite to the first surface; 
an antenna element (427) disposed on the second surface (top) of the first substrate (410); 
a support layer (70) disposed on the first surface (bottom) of the first substrate (410) and at the periphery of the first surface (bottom) of the first substrate (410), the support layer (70) having a first surface (bottom) facing away from the first substrate (410), the support layer (70) including a dielectric material; 
a dielectric layer (30) disposed on the first surface (bottom) of the support layer (70) and spaced apart from the first substrate (410); and 
a second substrate (10) disposed on a first surface (bottom) of the dielectric layer (30) facing away from the support layer (70). (See FIG. 31).


With respect to claim 28, the support layer (70) and the antenna element (427) of LIAO are physically separated from each other.

With respect to claim 8, LIAO teaches a semiconductor device package as claimed including: 
a first substrate (410) having a first surface (bottom) and a second surface (top) opposite to the first surface (bottom); 
an antenna element (427) disposed on the second surface (top) of the first substrate (410); 
a second substrate (10) disposed on the first surface (bottom) of the first substrate (410), wherein a cavity (327) is defined between the first substrate (410) and the second substrate (30); and 
a dielectric material (70) disposed within the cavity (327),
wherein a portion of the antenna element (427) penetrates the first substrate (410) and electrically connected to the second substrate through a conductive element. (See FIG. 31).  

With respect to claim 9, the semiconductor device package of LIAO further comprising a support element (70/303A) disposed between the first substrate (410) and the second substrate (10) and surrounding the dielectric material (70).  
With respect to claim 10, the semiconductor device package of LIAO further comprising an adhesion layer (20) disposed between the support element (70/303A) and the second substrate (10).  
.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 21-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LIAO ‘072 as applied to claims 28, 8 and 10 above, and further in view of LIU et al. (US. Patent No. 9,252,491) of record.
With respect to claim 2, LIAO teaches the semiconductor device package as described in claim 28 above including: the support layer (30)and the antenna element (427) are physically separated from each other, wherein 
the dielectric layer (30) of LIAO further includes a second surface (top) opposite to the first surface (bottom) of the dielectric layer (30); 
the support layer (70) includes an inner surface; and 
the inner surface of the support layer (70), the second surface (top) of the dielectric layer (30) and the first surface (bottom) of the first substrate (410) define a cavity (327) filled by a dielectric agent.  

Thus, LIAO is shown to teach all the features of the claim with the exception of explicitly disclosing the cavity being filled by a foaming agent. 
a foaming agent (28).  (See FIGs. 11, 15A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to fill the cavity of LIAO utilizing the foaming agent as taught by LIU to increase the usable frequency range of the antenna without departing from the scope of either.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 5, an antenna element of LIAO penetrates the first substrate (410) and electrically connected to second substrate (30) -4-4810-4522-1858.1Atty. Dkt. No. 102351-1342A01727/US8749through a conductive element (315).  
With respect to claim-5-4810-4522-1858.1Atty. Dkt. No. 102351-1342 2A01727/US87491, in view of LIU, the foaming agent (28) is surrounded by the support layer (30).  
With respect to claim 22, the conductive element (315) of LIAO is surrounded by the support layer (70) 
With respect to claim 23, in view of LIU, a dielectric constant (Dk) and a dissipation factor (Df) of a material (low-K) of the foaming agent (28) are less than Dk and DF of dielectric materials (46).  


With respect to claim 26, LIAO teaches the semiconductor device package as described in claim 10 above including: 
dielectric material (70) disposed within the cavity (327); 
a support element (70/303)  disposed between the first substrate (410) and the second substrate (10) and surrounding the dielectric material (70/327) and further comprising the adhesive layer (20) disposed between the support element (70/303) and the second substrate (10).

Thus, LIAO is shown to teach all the features of the claim with the exception of explicitly disclosing a dielectric constant (Dk) and dissipation factor (Df) of the dielectric material being less than those of the adhesion layer.        
However, LIU teaches a semiconductor device package including a material (foam) of a dielectric material (28) having a dielectric constant (Dk) and dissipation factor (Df) being less than those of the adhesion layer (58).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the dielectric material of LIAO utilizing the material (foam) as taught by LIU to increase the usable frequency range of the antenna without departing from the scope of either. 
In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 27, As best understood by Examiner, in view of LIU, Dk of the material of the foaming agent (28) is equal to or less than 3, and Df of the material of the dielectric material (28) is equal to or less than 0.001.  
          
With respect to claim 29, in view of LIU, the dielectric material (28) includes a porous material (foam).
 
Allowable Subject Matter
Claims 6, 12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record fails to teach a semiconductor device package in the combination of limitations as claimed including:  
Claim 6: the semiconductor device package of claim 5, wherein the conductive element is disposed within the cavity.
Claim 12: the semiconductor device package of claim 8, wherein the conductive element is disposed within the cavity.
the antenna element is in contact with the dielectric material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/            Primary Examiner, Art Unit 2829